Citation Nr: 0619364	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-17 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active service from July 1961 to September 
1965, and from January 1968 to June 1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2002 rating action that denied service 
connection for residuals of a low back injury.  The veteran 
filed a Notice of Disagreement (NOD) in June 2002, and a 
Statement of the Case (SOC) was issued in September 2002.  
The veteran filed a Substantive Appeal in October 2002, and a 
Supplemental SOC (SSOC) was issued in January 2005.

In June 2005, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In September 2005, the Board remanded this matter to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of the 
claim (as reflected in the April 2006 SSOC) and returned this 
matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the medical evidence of record warrants 
a further remand of this matter, even though such action 
will, regrettably, further delay a decision on the remaining 
matter on appeal

Initially, the Board notes that a remand by the Board confers 
upon the veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2005, the Board remanded this matter because the 
claims file did not contain all of the veteran's service 
medical records, which the RO identified in its adjudication 
of the veteran's claimIn the January 2002 rating action, the 
September 2002 SOC, and the January 2005 SSOC, the RO noted 
that  it had reviewed and considered service medical records 
from the veteran's second period of active service, including 
the report of a February 1969 separation examination, as well 
as July and November 1967, August 1979, and January 1980 
examination reports from his Reserve service.  Although the 
RO subsequently obtained additional service medical records, 
including the February 1969 separation examination report, 
the record still does not contain the July and November 1967, 
August 1979, and January 1980 examination reports from his 
Reserve service.  

Under the circumstances, the Board finds that Stegall 
requires that this matter again be remanded to the RO to 
locate all service medical records that it reviewed and 
considered in adjudicating the veteran's claim and associate 
them with the claims file, so that the Board may review the 
actual records in connection with this appeal.  If 
unsuccessful, the RO should explain why the records that were 
discussed in its prior adjudications are not currently 
associated with the claims file.  

The Board also finds that further development of the claim on 
appeal is warranted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  In 
July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. Id.

As adjudicated in the January 2005 SSOC, the RO has denied 
service connection for a low back disability on the basis 
that the veteran had a preexisting low back disorder 
diagnosed as dorsolumbar scoliosis, which was not shown to 
have been permanently worsened as a result of service.  

Congenital or developmental defects are not considered 
diseases or injuries for compensation (service connection) 
purposes..  See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Although scoliosis may 
be considered a congenital defect, congenital defects may be 
aggravated by disease or injury during service.  Moreover, 
general medical research indicates that scoliosis may also be 
caused by trauma.  It is unclear from the March 1966 VA x-ray 
studies and corresponding VA examination report, what caused 
the veteran's described scoliosis. 

The veteran served during two separate tours of duty, with 
over two years between tours.  After the first tour of duty, 
in March 1966 (less than six months after he was discharged), 
a VA x-ray study revealed that the veteran had severe 
scoliosis of the thoracic spine, and slight dextro-scoliosis 
of the lumbar spine with straightening of the lumbar lordotic 
curve.

During the second tour of duty, the veteran maintains that he 
injured his low back in July 1968 while stationed in Korea.  
He recalls that he was involved in a motor vehicle accident.  
He was driving a military truck, and he swerved to avoid 
hitting pedestrians.  As a result, the truck went off the 
road and plummeted 150 feet, with the veteran still at the 
wheel.  The veteran has recalled that he was subsequently 
placed on profile as a result of low back pain.

The veteran submitted a buddy statement from an eyewitness to 
the truck accident, which was received by the RO in July 
2002.  The veteran notified VA in a statement received in 
April 2006 that the veteran's eyewitness buddy had passed 
away.

The veteran also submitted a private medical opinion from Dr. 
C.C., received in September 2002.  Dr. C.C. reported that the 
veteran had related the history of the truck accident that 
occurred during service in July 1968; in which the veteran 
injured his back.  After examining the veteran, to included 
x-ray studies, the doctor opined that the veteran's anterior 
bone spurs of L4-5 were consistent with an acutely chronic 
back condition resulting from an old injury.  

The service medical records, obtained from the veteran's two 
tours of duty, are negative for complaints and/or treatment 
for a low back disorder. 

Under these circumstances, the Board finds that the medical 
evidence is not sufficient to resolve the claim on appeal.  
See 38 U.S.C.A. § 5103A.  Specifically, as described in more 
detail below, examination and medical opinion, by a 
physician, is needed to resolve the questions as to whether 
the veteran's diagnosed severe scoliosis of the thoracic 
spine, and slight dextro-scoliosis of the lumbar spine with 
straightening of the lumbar lordotic curve, as reflected in 
the March 1966 VA examination report, was caused or 
aggravated by a traumatic incident or injury during the 
veteran's first and/or second tour of duty.  

Hence, the RO should arrange for the veteran to undergo VA 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the  scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim remaining on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the veteran to submit all 
evidence in his possession, and ensure that its letter meets 
the requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans  Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal in 
light of all pertinent evidence, to specifically include all 
additional evidence associated with the claims file since the 
RO's most recent SSOC in this case, and legal authority.  .  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain and associate with the 
claims file all service medical records 
that the rating action, SOC, and SSOC 
indicate that it reviewed and considered 
in adjudicating the veteran's claim.  
These should specifically include all 
service medical records from the 
veteran's second period of active service 
from January 1968 to June 1969, and all 
available post-service military medical 
records from his periods of Reserve 
service.  If unsuccessful in locating the 
records, the RO should provide an 
explanation in the subsequent SSOC.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
request that the veteran submit all 
pertinent evidence in his possession, and 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination, by physician., at an 
appropriate VA medical facility  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include x-rays) 
should be accomplished, and all clinical 
findings should be reported in detail.

First, the physician should identify all 
current disability affecting the 
thoracolumbar spine.

Second, the physician should review the 
March 1966 VA examination report, to 
include the x-ray study of the veteran's 
thoracolumbar spine that showed a finding 
of severe scoliosis of the thoracic 
spine, and slight dextro-scoliosis of the 
lumbar spine with straightening of the 
lumbar lordotic curve, and offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that any 
current thoracolumbar disability is the 
result of injury or disease incurred in 
or aggravated by the veteran's first 
period of service.  In rendering this 
opinion, the examining physician should 
specifically comment as to whether the 
disorder (rendered approximately six 
months after the veteran's discharge from 
active service) was caused by trauma or 
was it a congenital disorder. 

Third, if the answer to the foregoing is 
negative,  the physician should review 
the private medical report from Dr. C.C, 
received in September 2002, and offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that any 
current thoracolumbar disability is the 
result of injury or disease incurred in 
or aggravated by the veteran's second 
period of service, specifically to 
include the described motor vehicle 
accident in July 1968.  In rendering this 
opinion, the examining physician should 
specifically consider and address the 
service medical records from the 
veteran's second tour of duty.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for residuals of a low 
back injury in light of all pertinent 
evidence (to specifically include all 
that associated with the claims file 
since the RO's most recent SSOC in this 
case) and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for the RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



